Case 1:20-cv-01083-JTN-PJG ECF No. 10-1, PageID.425 Filed 11/14/20 Page 1 of 5




          EXHIBIT 1
Case 1:20-cv-01083-JTN-PJG ECF No. 10-1, PageID.426 Filed 11/14/20 Page 2 of 5




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION

DONALD J. TRUMP FOR PRESIDENT, INC.,
MATTHEW SEELY, ALEXANDRA SEELY,
PHILIP O’HALLORAN, ERIC OSTERGREN,
MARIAN SHERIDAN, MERCEDES WIRSING,
and CAMERON TARSA,
                                                         CIVIL ACTION
                       Plaintiffs,
       v.
                                                         Case No. 1:20-cv-01083-JTN-PJG
JOCELYN BENSON, in her official capacity as
Michigan Secretary of State, MICHIGAN                    Hon. Janet T. Neff
BOARD OF STATE CANVASSERS, WAYNE
COUNTY, MICHIGAN, and WAYNE COUNTY
BOARD OF COUNTY CANVASSERS,

                       Defendants,



  PROPOSED INTERVENOR-DEFENDANTS DNC AND MICHIGAN DEMOCRATIC
             PARTY’S PRE-MOTION CONFERENCE REQUEST

       Proposed Intervenor-Defendants DNC and Michigan Democratic Party (“Proposed

Intervenors”) hereby submit this pre-motion conference request as required under the Court’s

Information and Guidelines for Civil Practice § IV(A)(1). Proposed Intervenors request this pre-

motion conference because they intend to file a motion to dismiss under Federal Rules of Civil

Procedure 12(b)(1) and 12(b)(6) in lieu of filing an answer to Plaintiffs’ complaint.

       More than a week after election day—and well after the tabulation of ballots in Wayne

County and elsewhere in Michigan concluded—Plaintiffs, including Donald J. Trump for

President, Inc. (the “Trump Campaign”), filed this suit, which features many of the same claims

raised by the Trump Campaign and its allies in pending state court actions. Most of Plaintiffs’

complaint, like the 200-plus pages of exhibits accompanying it, consists of declarations and

testimonials from individuals who observed alleged irregularities in Wayne County’s processing
Case 1:20-cv-01083-JTN-PJG ECF No. 10-1, PageID.427 Filed 11/14/20 Page 3 of 5




of ballots. From this hodgepodge of allegations, Plaintiffs derive three claims: Count I, which

alleges a violation of the Equal Protection Clauses of the U.S. and Michigan Constitutions under

a theory of vote-dilution-by-fraud, Compl. ¶¶ 76–80; Count II, which claims that Defendants

violated the U.S. Constitution’s Elections and Electors Clauses by departing from Michigan’s

Election Code, id. ¶¶ 81–84; and Count III, which similarly alleges violations of Michigan’s

Election Code provisions relating to election challengers, see id. ¶¶ 85–88. Among other things,

Plaintiffs seek to enjoin the certification of Michigan’s election results. See id. at 30.

       At the outset, the Court need not reach the merits of Plaintiffs’ claims to dismiss this

lawsuit. Under well-established abstention principles, Plaintiffs’ challenge to Michigan’s

administration of its election under state law should proceed in the pending state court proceedings.

See generally R.R. Comm’n v. Pullman Co., 312 U.S. 496 (1941); Colo. River Water Conservation

Dist. v. United States, 424 U.S. 800 (1976); Burford v. Sun Oil Co., 319 U.S. 315 (1943). And all

of Plaintiffs’ claims are barred by the Eleventh Amendment. See generally Pennhurst State Sch.

& Hosp. v. Halderman, 465 U.S. 89 (1984).

       Moreover, this Court lacks subject matter jurisdiction due to Plaintiffs’ lack of standing.

Plaintiffs’ claims rely on an entitlement to have Defendants follow certain procedures in

canvassing other voters’ lawfully cast ballots—a generalized grievance about the conduct of

government that is insufficient for purposes of Article III. See Lance v. Coffman, 549 U.S. 437,

442 (2007) (per curiam). And Plaintiffs’ purported injury of vote-dilution-through-unlawful

balloting has been repeatedly rejected by federal courts across the country as a viable basis for

standing. See, e.g., Bognet v. Sec’y of Commonwealth, No. 20-3214, slip op. at 36–44 (3d Cir. Nov.

13, 2020). Finally, Plaintiffs lack prudential standing to assert the rights of the Michigan

Legislature in their claim under the Elections and Electors Clauses. See, e.g., id. at 22–23.



                                                   2
Case 1:20-cv-01083-JTN-PJG ECF No. 10-1, PageID.428 Filed 11/14/20 Page 4 of 5




       Even if this Court had jurisdiction to consider Plaintiffs’ claims, their complaint should be

dismissed to pursuant to Rule 12(b)(6). Plaintiffs’ constitutional and statutory claims fail as a

matter of law, and they have failed to create a plausible inference of widespread fraud and

malfeasance that justifies the extraordinary relief they seek from this Court. Ultimately, “[t]he

Constitution is not an election fraud statute.” Minn. Voters All. v. Ritchie, 720 F.3d 1029, 1031

(8th Cir. 2013) (quoting Bodine v. Elkhart Cnty. Election Bd., 788 F.2d 1270, 1271 (7th Cir.

1986)), and it “d[oes] not authorize federal courts to be state election monitors.” Gamza v. Aguirre,

619 F.2d 449, 454 (5th Cir. 1980). Nor do Plaintiffs identify any law or precedent that gives them

a private right of action to vindicate these interests or otherwise use the judiciary to enact their

preferred level of electoral scrutiny under Michigan’s Election Code. See Polasek-Savage v.

Benson, No. 20-000217-MM, slip op. at 3 (Mich. Ct. Cl. Nov. 3, 2020) (“[I]t is not apparent

plaintiffs have a clear legal right to request that their chosen number of election challengers be

permitted at an absent voter counting board.”).

       For all of these reasons and more, Plaintiffs’ claims should be dismissed. Thus, Proposed

Intervenors respectfully request that this Court order a pre-motion conference in this matter.



Dated: November 14, 2020.                         Respectfully submitted,

                                                  /s/ Scott R. Eldridge
                                                  Scott R. Eldridge (P66452)
                                                  Joe M. Infante (P68719)
                                                  MILLER CANFIELD
                                                  One Michigan Avenue, Suite 900
                                                  Lansing, Michigan 48933
                                                  Telephone: (517) 483-4918
                                                  eldridge@millercanfield.com
                                                  infante@millercanfield.com




                                                  3
Case 1:20-cv-01083-JTN-PJG ECF No. 10-1, PageID.429 Filed 11/14/20 Page 5 of 5




                                      Mary Ellen Gurewitz (P25724)
                                      CUMMINGS & CUMMINGS
                                      423 North Main Street, Suite 200
                                      Royal Oak, Michigan 48067
                                      Telephone: (248) 733-3405
                                      maryellen@cummingslawpllc.com

                                      Marc E. Elias (DC #442007)
                                      John M. Devaney (DC #375465)*
                                      Jyoti Jasrasaria (DC #1671527)
                                      PERKINS COIE LLP
                                      700 Thirteenth Street NW, Suite 800
                                      Washington, DC 20005
                                      Telephone: (202) 654-6200
                                      melias@perkinscoie.com
                                      jdevaney@perkinscoie.com
                                      jjasrasaria@perkinscoie.com

                                      William B. Stafford (WA #39849)*
                                      Jonathan P. Hawley (WA #56297)*
                                      PERKINS COIE LLP
                                      1201 Third Avenue, Suite 4900
                                      Seattle, Washington 98101
                                      Telephone: (206) 359-8000
                                      wstafford@perkinscoie.com
                                      jhawley@perkinscoie.com

                                      Counsel for Proposed Intervenor-Defendants
                                      DNC and Michigan Democratic Party

                                      *Admission pending




                                      4
